Citation Nr: 1735482	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  09-15 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating greater than 30 percent for posttraumatic stress disorder (PTSD) prior to July 15, 2015 and greater than 50 percent from that date.  

2.  Entitlement to a total disability rating for compensation purposes based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The Veteran served on active duty from September 1985 to February 1993.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from Department of Veterans Affairs (VA) Regional Office (RO) rating decisions in March 2010 and April 2011.  In June 2012, the Board rendered a decision on the matter of an increased rating for polyarthralgia and remanded the matters of a higher rating for PTSD and a TDIU to the RO for further development.  In March 2016, the RO increased the Veteran's rating for his service-connected PTSD from 30 percent to 50 percent, effective from July 15, 2015.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In July 2016, following the Board remand, the Veteran requested a Board videoconference hearing on a VA Form 9.  This was before the certification of the appeals and transfer of the case to the Board later in July 2016.  In June 2017 his representative, noting the Veteran's July 2016 hearing request, requested that the appeal be remanded for a videoconference hearing.  To date, he has not been scheduled for his videoconference hearing.  

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a Board videoconference hearing.  After the hearing is conducted, or in the event the Veteran cancels the hearing or fails to report for the hearing, the case should be returned to the Board for appellate review.    

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




